Title: To Benjamin Franklin from Félix Vicq d’Azyr, 27 August 1784
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


				
					Monsieur et trés illustre Confrére
					
						27 Aoust 1784
					
				
				La société Royale de medécine me charge de Vous envoier des Billets pour sa séance publique prochaine, dont elle Vous prie de disposer. Elle présume avec peine que Votre incommodité ne Vous permettra pas d’y assiter. Je ne manquerai pas de Vous adresser les pieces qui y auront été distribuées.
				J’ai L’honneur d’etre avec respect Monsieur Votre trés humble et très obeissant serviteur.
				
					
						Vicq dazyr
					
					M franklin.
				
			 
				Notation: Vicq-d’azir 27 Août 1784—
			